                       IN THE UNITED STATES DISTRICT COURT

                              FOR THE DISTRICT OF OREGON

                                       EUGENE DIVISION




LEONILA A.-A.,1                                                        Case No. 6:18-cv-00968-AA
                                                                                         ORDER
                Plaintiff,

        vs.

COMMISSIONER SOCIAL SECURITY
ADMINISTRATION,

                Defendant.


AIKEN, District Judge:

        It is hereby ORDERED that attorneys’ fees in the amount of $17,257.00 are

awarded to Plaintiff’s attorney pursuant to 42 U.S.C. § 406(b). The Commissioner of

Social Security does not object. The Court has reviewed the proceedings and the

amount of fees sought pursuant to Gisbrecht v. Barnhardt, 535 U.S. 789, 807-08

(2002), and the factors identified in Crawford v. Astrue, 586 F.3d 1142, 1151-52 (9th



        1
         In the interest of privacy, this opinion uses only the first name and the initial of the last
name of the non-governmental party or parties in this case.



Page 1 – ORDER
Cir. 2009), and finds that this is a reasonable fee in light of the circumstances of the

case. Plaintiff has been awarded attorney fees in the amount of $5,745.60 under the

Equal Access to Justice Act (EAJA), 28 U.S.C. § 2412. When issuing the Section

406(b) check for payment to Plaintiff’s attorney, the agency is directed to subtract the

amount paid under the EAJA and send Plaintiff’s attorney the balance, minus any

applicable processing fees as allowed by statute.

      IT IS SO ORDERED.

      Dated this ____          July
                  2nd day of _________ 2021.




                                     /s/Ann Aiken
                             __________________________
                                     Ann Aiken
                             United States District Judge




Page 2 – ORDER
